Pat Johnson Kansas State Board of Nursing Landon State Office Building 900 S.W. Jackson, Room 551 Topeka, Kansas  66612-1230
Dear Ms. Johnson:
As executive director for the Kansas state board of nursing, you request our opinion regarding the status of advanced registered nurse practitioners (ARNP).  Initially you ask whether a certificate of qualification as an ARNP is required before a professional nurse may lawfully practice or offer to practice in one of the board designated categories of specialization.
In relation to advanced nursing practice, K.S.A. 65-1130 authorizes the board to establish categories of nursing specialties; define these expanded roles with appropriate limitations and restrictions; and establish standards and requirements for education, training and other qualifications of an ARNP.  The board has implemented this statute by adopting K.A.R. 60-11-101 et seq.
As you point out in your opinion request, K.S.A. 65-1114(b) provides:
"It shall be unlawful for any person:
  (1) to practice or offer to practice as an advanced registered nurse practitioner in this state; or
  (2) to use any title, abbreviation, letters, figures, sign, card or device to indicate that any person is an advanced registered nurse practitioner, unless such person has been duly issued a certificate of qualification as an advanced registered nurse practitioner under the Kansas nurse practice act."
Clearly pursuant to this statute a certificate of qualification as an ARNP is required before a professional nurse may either practice in one of the board desiginated specialties or represent himself or herself as an ARNP.  K.S.A. 65-1130(a) reiterates the prohibition against any public representation of ARNP status absent a certificate of qualification.
In connection with your first question you ask whether certification as an ARNP is mandatory or voluntary.  In a sense it is both.  Any professional nurse may voluntarily seek to obtain a certificate of qualification as an ARNP; nothing requires a professional nurse to do so.  However, in order to practice nursing or offer to practice in one of the advanced speciality roles a professional nurse is required to obtain a certificate of qualification.
In addition you ask whether, if a registered professional nurse (RPN) also holds a certificate of qualification as an advanced registered nurse practitioner, disciplinary action should be initiated against the nurse as a RPN, or as an ARNP, or as both. We can respond to this question only with general considerations. If the conduct which gives rise to disciplinary action is specific to only the ARPN function, action should be initiated against the nurse only in her ARPN status.  If the conduct is specific to the RPN function only, disciplinary action should be initiated against the nurse in her RPN status.  (We note that subsequent revocation of a license to practice professional nursing would disqualify a person from holding a certificate of qualification as an ARPN. K.S.A.65-1130) If the conduct pertains to both the ARPN and the RPN functions, disciplinary action should be initiated against the nurse in the ARPN status and in the RPN status.
In conclusion, a certificate of qualification as an advanced registered nurse practitioner (ARNP) is required before a professional nurse may either practice in one of the board designated specialties or represent himself or herself as an advanced registered nurse practitioner. Wrongful conduct by a registered professional nurse who holds a certificate of qualification as an ARNP may provide a basis for disciplinary action against the nurse as a registered professional nurse, as an advanced registered nurse practioner, or both.
Very truly yours,
                             ROBERT T. STEPHAN Attorney General of Kansas
                             Camille Nohe Assistant Attorney General
RTS:JLM:CN:bas